964 N.E.2d 507 (2012)
357 Ill. Dec. 828
David OCON (Thermoforming Systems, LLC, petitioner, v. PRAIRIE PACKAGING, INC., respondent).
No. 113516.
Supreme Court of Illinois.
March 28, 2012.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in Thermoforming Systems v. Prairie Packaging, case No. 1-11-2907 (11/04/11), denying the application for leave to appeal. The appellate court is directed to allow the